                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                          )   CIVIL ACTION NO. 1:15CV1036
                                                   )
                      Plaintiff,                   )   JUDGE CHRISTOPHER A. BOYKO
                                                  )
               v.                                  )
                                                   )   MOTION TO DISMISS CERTAIN
$16,765.00 IN U.S. CURRENCY, ET AL.,              )    DEFENDANT PROPERTIES FROM
                                                   )   COMPLAINT PURSUANT TO
                      Defendants.                  )   FED. R. CIV. P. 41(a)(2)

       Plaintiff, United States of America, by and through its attorney, Assistant United States

Attorney Phillip J. Tripi, submits this Motion to Dismiss Certain Defendant Properties from

Complaint pursuant to Fed. R. Civ. P. 41(a)(2).

       1.      On May 22, 2015, the United States filed a civil complaint in forfeiture naming

seized properties, including the following, as defendant properties:

               a.     $5,266.41 SEIZED FROM AMERICAN FUNDS, CB&T
                      CUST ROTH IRA ACCT. #XXXX1832;

               b.     $5,093.16 SEIZED FROM AMERICAN FUNDS, CB&T
                      CUST IRA ACCT. #XXXX6729;

               c.     $6,442.98 SEIZED FROM LPL FINANCIAL, PTC
                      CUSTODIAN ROTH IRA ACCT. #XXXX-2403;

               d.     $6,500.20 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXX51424;

               e.     $5,583.30 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXXX1425;

               f.     $5,276.85 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #0309-08189451426;
              g.      $5,924.42 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXXX1427; and

              h.      $27,026.84 SEIZED FROM LPL FINANCIAL,
                      BROKERAGE ACCT. #XXXX-9957.

       2.     On July 30, 2015, Iris Karina Baker filed an amended claim to, among others, the

following two above-described defendant properties:

              a.      $5,266.41 SEIZED FROM AMERICAN FUNDS, CB&T
                      CUST ROTH IRA ACCT. #XXXX1832; and

              b.      $5,093.16 SEIZED FROM AMERICAN FUNDS, CB&T CUST IRA
                      ACCT. #XXXX6729.

       3.     On July 20, 2018, Dominic A. Schender filed an amended claim to, among others,

the following two above-described defendant properties:

              a.      $6,442.98 SEIZED FROM LPL FINANCIAL, PTC
                      CUSTODIAN ROTH IRA ACCT. #XXXX-2403; and

              b.      $27,026.84 SEIZED FROM LPL FINANCIAL,
                      BROKERAGE ACCT. #XXXX-9957.

       4.     On July 20, 2018, Discounted Telecommunication Services Inc. filed an amended

claim to, among others, the following four above-described defendant properties:

              a.      $6,500.20 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXX51424;

              b..     $5,583.30 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXXX1425;

              c.      $5,276.85 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #0309-08189451426; and
               d.     $5,924.42 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXXX1427.

       5.      No other person or party filed a claim as to the above-described properties.

       6.      Upon the dismissal of the above-captioned defendant properties from the

complaint, the United States will undertake to return the funds seized from the dismissed

defendant properties to the respectivel claimants.

       THEREFORE, the United States requests this Honorable Court to dismiss the following

properties from the complaint, without prejudice:

               a.     $5,266.41 SEIZED FROM AMERICAN FUNDS, CB&T
                      CUST ROTH IRA ACCT. #XXXX1832;

               b.     $5,093.16 SEIZED FROM AMERICAN FUNDS, CB&T
                      CUST IRA ACCT. #XXXX6729;

               c.     $6,442.98 SEIZED FROM LPL FINANCIAL, PTC
                      CUSTODIAN ROTH IRA ACCT. #XXXX-2403;

               d.     $6,500.20 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXX51424;

               e.     $5,583.30 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXXX1425;

               f.     $5,276.85 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #0309-08189451426;

               g.     $5,924.42 SEIZED FROM MFS INVESTMENT
                      MANAGEMENT, HERITAGE TRUST COTTEE, IRA
                      ACCT. #XXXX-XXXXXXX1427; and

               h.     $27,026.84 SEIZED FROM LPL FINANCIAL,
                      BROKERAGE ACCT. #XXXX-9957.
       A proposed judgment entry is attached hereto.

                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

                                      By:      s/Phillip J. Tripi
                                              Phillip J. Tripi
                                              Assistant U.S. Attorney
                                              Reg. No. 0017767
                                              United States Court House
                                              801 West Superior Avenue, Suite 400
                                              Cleveland, OH 44113
                                              Phone: (216) 622-3769; Fax: (216) 522-7499




                                  CERTIFICATE OF SERVICE

       It is hereby certified that on this 8th day of November, 2018, the foregoing Motion to

Dismiss Certain Properties from Complaint was filed electronically. Notice of this filing will be

sent to all parties by operation of the Court=s electronic filing system. Parties may access this

filing through the Court=s system.



                                               s/ Phillip J. Tripi
                                              Phillip J. Tripi
                                              Assistant U.S. Attorney
